Citation Nr: 0410356	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  98-13 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the spine.

2.  Entitlement to service connection for degenerative joint 
disease of the spine.

3.  Entitlement to service connection for post traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to February 1969.

This appeal comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas, which denied the benefits sought.

This case was before the Board in November 2000.  At that time the 
Board denied the veteran's claims, and the appellant appealed to 
United States Court of Appeals for Veterans Claims (hereinafter, 
"Court").  The Veterans Claims Assistance Act of 2000, infra, was 
enacted during the pendency of the appeal.  The Board's decision 
was vacated and remanded for reconsideration of the veteran's 
claims taking the new law into more detailed account.  The case 
was again before the Board in September 2001, at which time the 
case was Remanded for compliance with the VCAA.  Remand directives 
confer upon the veteran or other claimant the right to compliance 
with Remand Orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also notes that in the veteran's statement-in-support- 
of-claim, dated in November 2002, he asserts an additional claim 
for generalized anxiety disorder.  Because that issue is not 
before the Board on this appeal, it is hereby referred to the RO 
for appropriate action. 


REMAND

There have been changes in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2002).  
Among other things, this law redefines the obligations of VA with 
respect to the duty to assist and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order).  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, Nos. 
02-7304, -7305, -7316 (Fed. Cir. May 1, 2003). 

Moreover, the United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
interpreted VA 's obligations under the VCAA, noting that a 
claimant was defined under the Act as "any individual applying 
for, or submitting a claim for, any benefit under the laws 
administered by the Secretary." 38 U.S.C.A. § 5100.  Upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  As part of the notice, VA must notify a 
claimant which evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be obtained by VA.

The Board in its September 2001 Remand instructed compliance with 
VCAA, which instructions were not followed.  Remand instructions 
of the Board are neither optional nor discretionary.  Full 
compliance with such instructions is mandated by law.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

The Board also observes that notice and opportunity to obtain 
alternate representative was provided to the veteran inasmuch as 
his former representative's authority to represent has been 
revoked.  However, it appears that the notice in that regard was 
returned prior to delivery.  The RO should also undertake 
appropriate notice in these regards.

Accordingly, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following development:

1.  The veteran should be afforded another opportunity to obtain 
alternate representation inasmuch as his former representative's 
authority to represent has been revoked.

2.  The RO should ensure compliance with the duty to assist, 
documentation and notification requirements set forth in the 
Veterans Claims Assistance Act of 2000, specifically including all 
provisions under 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (38 
C.F.R. § 3.159(c)).  In particular, the RO should ensure 
compliance with VA's obligations under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

3.  Thereafter, the RO should readjudicate the issues on appeal.  
If the determination remains unfavorable to the veteran, he should 
be provided with a supplemental statement of the case and be 
afforded an opportunity to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The veteran 
need take no action until so informed.  The purpose of this REMAND 
is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).





